Title: To George Washington from Richard Bland Lee, 18 October 1798
From: Lee, Richard Bland
To: Washington, George



Sir
Alexandria Octr 18th 1798

Genl Lee having intimated to me that you had informed him that my name stood on a list of candidates, in your possession for

military appointments, it seems incumbent on me to explain to you the manner & motives of my application.
When the prospect of a war with France seemed inevitable and the government judged it expedient to make provisional arrangements to meet such an event I was impressed with the opinion that it was the duty of every citizen, who valued the Liberty, the safety & honor of his country to contribute all means in his power to their defence. Having frequent occasion to introduce by letter to the Secretary of War, men of merit who were desirous of entering into the army, at this alarming period, I took the liberty of mentioning to him my disposition to devote myself to any duties, to which the Government might judge me adequate & might please to call me; at the same time stating to him that I could not boast of much military experience, having only while at College marched on a few short tours; and received a commission about eleven or twelve years ago of (oldest) major in one of the Regiments of the Militia of Loudoun. But subsequent arrangements of the Militia by the State and a call to a seat in the first house of Representatives joined to the prospect of a long peace, diverted me from any further pursuit of a Military nature. A time however of extreme difficulty having arrived, when order, morals, & property were brought into jeopardy I thought, as I still think, that every Citizen ought to contribute to the community an aid proportionate to his abilities and the interest he held in it.
Permit me here to repeat what I stated to the Governt that I did not wish to stand in the way of any person of experience & fitness in other respects, and should feel no chagrin in being passed by for such characters. I beg it also to be understood that I have no great solicitude for an appointment, unless events may render indispensible the raising of the provisional army. What rank may be judged proper it is not my province to state, but will I make no doubt be fixed by a just regard to my age my education and other circumstances well known to the Government.
Permit me to pray your excuse for this letter and to add that I remain with sentiments of highest veneration & esteem, Sir, your most obt Sert

Richard Bland Lee

